Citation Nr: 1605860	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for kidney stones.

5. Entitlement to service connection for a low back disability.  

6. Entitlement to service connection for cysts on the neck and ears.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2010 rating decision reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  The October 2012 rating decision denied service connection for hypertension, kidney stones, a low back disability, and cysts on the neck and ears.  

The Board notes that the Veteran has been diagnosed with depression and anxiety as well as PTSD.  As discussed below, the RO denied his claim for entitlement to service connection for PTSD in March 2005 and that decision is now final.  The Veteran's petition to reopen his claim for service connection for PTSD did not reference his depression or anxiety.  He consistently has argued that his psychiatric symptoms are caused by his combat-related stressors.  

A claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 38 C.F.R. § 3.159(c) (2015).

However, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the scope of Boggs and Ephraim is limited to petitions to reopen.  Specifically, Boggs and Ephraim rely upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.

However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id., see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter).  

The development conducted by the RO pertained to PTSD only and addressed whether his stressor was verifiable.  At his May 2015 hearing, the Veteran also noted that he had been diagnosed with depression and anxiety, but continued to assert that the cause of his symptoms was his combat-related stressors, which were the basis for his initial claim of service connection for PTSD.  The Veteran's earlier claim of service connection for PTSD did not encompass his depression and anxiety.  New and material evidence is therefore required to reopen the Veteran's claim of entitlement to service connection for PTSD.   Because the Board is reopening the Veteran's claim for service connection for PTSD, his psychiatric disorder claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons, 23 Vet. App. 1.

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  In October 2015, the Veteran's attorney submitted additional medical and lay evidence, accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issues of entitlement to service connection for hypertension, kidney stones, a low back disability, and cysts of the neck and ears are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since March 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

2. The preponderance of the evidence of record shows that the Veteran's acquired psychiatric disorder is related to service.  


CONCLUSIONS OF LAW

1. Evidence received since the March 2005 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The Veteran's acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In March 2005, the RO denied the Veteran's claim for service connection for PTSD on the basis that he did not have a verifiable stressor.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

At the time of the March 2005 denial, it does not appear that the RO had obtained all of the Veteran's service personnel records.  The March 2005 rating decision listed the Veteran's DD 214 and declassified daily reports for his unit as evidence reviewed as part of the adjudication.  Also of record at the time was his NAVMC Form 118(9), which listed his combat history, expeditions, and awards received.  In October 2015, the Veteran submitted additional service personnel records.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  New and material evidence is not needed to reopen his previously denied claim and it will be reviewed on a de novo basis.  Id.  In this case, the additional service personnel records are not relevant, because they do not verify his stressor.  The relevant service personnel record is his NAVMC Form 118(9), which was of record at the time of the March 2005 denial.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case because the additional service personnel records are not relevant to the claim.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

After the March 2005 denial, outstanding VA treatment records were received, including those from the VA Medical Center (VAMC) in Miami, Florida, from July 2003 through September 2008.  Additional service personnel records were submitted, as discussed above.  The Veteran also testified at a hearing before the undersigned in May 2015.  This evidence is new.  At his May 2015 hearing, the Veteran testified that while serving in the Republic of Vietnam, he was part of a "kill team" that engaged in combat with the enemy.  The Veteran had not described this particular stressor at the time of the March 2005 denial.  Presuming the credibility of his testimony, his May 2015 statement is new and material.  

Reopening of the Veteran's claim for service connection for PTSD based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  In this case, the Veteran has a valid diagnosis of PTSD.  

If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay statements alone may establish its occurrence.  See 38 C.F.R. § 3.304(f) (2) (2015).

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  The records need only imply the Veteran's participation in combat.  

In this case, the Veteran has asserted that while service as a tracked vehicle repairman, he worked in support of combat operations in the Republic of Vietnam.  In May 2015, he testified that his unit came under small arms and artillery fire on numerous occasions in support of combat operations.  The Veteran's service personnel records contain a combat and expeditions history.  It was noted that he participated in the following operations:  Prairie I, Prairie II, Prairie III, Prairie IV, Cimarron, and Hickory II.  Notably, he also participated in Operation Buffalo from July 2, 1967 to July 14, 1967, and Operation Kingfisher from July 15, 1967 to November 1, 1967.  He served in the 1st AmTrac Battalion in the 3rd Marines Division.  Infantry Battalions of the 3rd Marines Division participated in combat during Operations Buffalo and Kingfisher during the time that the Veteran also participated.  Therefore, the Board finds that the Veteran's combat-related stressor of coming under enemy small arms and artillery fire during these operations did occur.  

In this case, the Veteran's claimed stressors are related to combat.  There is no clear and convincing evidence to the contrary.  Coming under enemy fire while working to support infantry is consistent with the places and circumstances of his service, as established by the Veteran's credible hearing testimony.  Accordingly, the Board finds that the Veteran's lay statements alone establish the occurrence of his claimed in-service stressors.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).

In September 2008, a VA psychiatrist stated that the Veteran had experienced PTSD symptoms since his return from the Republic of Vietnam and that his PTSD was caused by his tour there.  

Interpreting the evidence in the most favorable light, the Board finds that the Veteran's PTSD was the result of his in-service combat-related stressors.  Service connection for an acquired psychiatric disorder is granted.  38 C.F.R. § 3.304 (2015).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is necessary in this case for the following reasons.  

With regard to hypertension, the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted. See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  

However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540, 32549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332, 81333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924, 47926 (Aug. 10, 2012).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, the first two elements of McLendon are met because the Veteran has hypertension and was exposed to herbicides.  The NAS documents that were published in the Federal Register meet the low threshold needed to trigger VA's duty to provide a VA examination for hypertension.  

With regard to kidney stones, the Veteran asserted that he underwent lipotripsies to treat kidney stones at two private facilities: Broward General Hospital and Memorial Hospital.  He submitted release forms for these facilities in March 2012, but they were not valid because he did not provide mailing addresses for them.  However, he reiterated that he received treatment for kidney stones at private facilities at his May 2015 hearing.  The AOJ must attempt to obtain these records.  

With regard to his low back disability, the Veteran has been diagnosed with arthritis.  At his May 2015 hearing, he testified that he hurt his back when he was tackled during a game of football while he was stationed in North Carolina, after he finished his tour in the Republic of Vietnam.  He asserted that his back bothered him since that time.  However, the record also shows that the Veteran hurt his back in March 2008 and again in October 2011 after lifting his couch.  The record is not sufficient for the Board to make a determination with regard to this issue and as a result, a VA examination is needed.  

With regard to cysts of the neck and ears, the medical evidence is negative for any such disability.  However, the Veteran testified at his hearing that he has cysts on his neck and ears and that he has tried to remove them by himself.  The Veteran is competent to observe that he has skin abnormalities.  He asserts that his skin problem is the result of his exposure to herbicides.  The record is not sufficient for the Board to make a determination with regard to this issue and as a result, a VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by the private facilities where he received treatment for his kidney stones, including the two facilities where he stated he underwent lipotripsies.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's entrance examination noting a blood pressure reading of 138/80.  
      
ii. The Veteran's separation examination noting a blood pressure reading of 130/86.

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service, or whether it was directly caused by the Veteran's exposure to herbicides.  It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not a disease that is presumptively linked with herbicide exposure in 38 C.F.R. § 3.309(e).  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A July 2003 VA treatment record showing a report of back problems.

ii. A September 2008 VA treatment record noting that the Veteran had back pain with onset in March 2008.

iii. An October 2011 VA treatment record showing a report of back pain after lifting a couch.

iv. The transcript of the Veteran's May 2015 hearing, where he testified that he was tackled by four men during a game of football and injured his back. 

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; or is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his skin condition of the ears and neck.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide all applicable diagnoses related to the Veteran's skin on his ears and neck and address whether or not the Veteran has tumors and/or cysts on his ears and neck.  

c. If any skin condition of the ears and neck is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition began during active service, is related to any incident of service, or whether it was directly caused by the Veteran's exposure to herbicides.  It is not sufficient to conclude that the Veteran's skin condition is not directly caused by herbicide exposure by stating that it is not a disease that is presumptively linked with herbicide exposure in 38 C.F.R. § 3.309(e).  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


